PER CURIAM.
This is an attempted appeal from an order entered by the trial court denying the motion for relief against judgment and sentence filed by appellants pursuant to the provisions of Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
Appellants were informed against in the Circuit Court of Jackson County by information charging them with the offense of robbery. Before and at the time of arraignment each appellant was represented by the public defender who was appointed by the court for that purpose. Each defendant pleaded guilty and was sentenced to a term of imprisonment in the state prison. Judgment of conviction and sentence were rendered by the court on December 8, 1964.
Appellants filed on April 22, 1965, their motion for relief pursuant to Criminal Procedure Rule 1. This motion was denied by order entered by the trial court on April 26, 1965.
The notice of appeal filed in this cause recites that appeal is taken in Case No. 4035 (the criminal prosecution which culminated in the judgment of conviction and sentence rendered on December 8, 1964.) The notice of appeal does not identify nor in any manner refer to the order denying their motion for relief which was rendered by the trial court on April 26, 1965. The notice of appeal was filed May 30, 1965, more than ninety days subsequent to the entry of the judgment appealed. The notice of appeal being untimely filed, this court has no jurisdiction to review the judgment of conviction and sentence imposed on appellants. No appeal having been taken from the order denying their motion for relief pursuant to Criminal Procedure Rule 1, this court has no jurisdiction to act with respect to that proceeding. The appeal herein is accordingly dismissed.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.